 Case 3:20-cv-01163-SMY Document 18 Filed 02/12/21 Page 1 of 2 Page ID #37




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS


  DEBORAH LAUFER, Individually,
                                                        Case No.: 3:20-cv-01163
                  Plaintiff ,
  v.

  MAHAKALI INC d/b/a RELAX INN
  MARSHALL, an Illinois Corporation,

              Defendant.
  ___________________________

                           NOTICE OF SETTLEMENT OF CLAIM

       Plaintiff, Deborah Laufer, by and through undersigned counsel, respectfully submits this

Notice of Settlement, and informs the Court as follows:

       1.      Plaintiff has reached an agreement with Defendant to resolve the claims against

Defendant.

       2.      The parties are in the process of finalizing a confidential settlement agreement and

will be filing a Notice of Dismissal with the Court shortly.

       3.      Accordingly, the parties ask for a 30-day extension of all deadlines.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this February 12, 2021.

                                      Respectfully submitted,

                                                     Attorney for Plaintiff:

                                                     By: /s/ Kimberly A. Corkill, Esq.

                                                     Kimberly A. Corkill, Of Counsel
                                                     Thomas B. Bacon, P.A.
                                                     7 N. Coyle Street
Case 3:20-cv-01163-SMY Document 18 Filed 02/12/21 Page 2 of 2 Page ID #38




                                        Pensacola, FL 32502
                                        ph. 850-375-3475
                                        fx 877-828-4446
                                        kimberlyatlaw@gmail.com
                                        Florida Bar Id. No. 84942

                                        Thomas B. Bacon, Esq.
                                        Thomas B. Bacon, P.A.
                                        644 North Mc Donald St.
                                        Mt. Dora, FL 32757
                                        ph. (850)375-3475
                                        kimberlyatlaw@gmail.com
                                        Florida Bar. Id. No. 139262




                                    2
